230 S.W.3d 384 (2007)
Lee Etta WOODS, Appellant,
v.
Frank WOODS, Jr., Respondent.
No. WD 66947.
Missouri Court of Appeals, Western District.
August 21, 2007.
Tracey T. Chappell and Rebecca Rivers, Kansas City, for Appellant.
Mary Ann Drape, Kansas City, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and JAMES M. SMART, JR., Judge.

ORDER
Lee Etta Woods appeals the property division in the circuit court's judgment dissolving her marriage to Frank Woods, Jr. We affirm. Rule 84.16(b).